REPLEVIN for the taking and detention of two sows alleged to be the property of the plaintiff. The defendant pleaded specially a purchase of the sows at a sale by the marshal of the city of Richmond, under an ordinance to prevent swine running at large. The plaintiff replied that he was not, and never had been, a resident of the city of Richmond, but that he was a resident of the county of Wayne, without the corporate limits of said city; that there was a continuous highway between said plaintiff’s residence and said city; that said sows were by him suffered to run at large on the public highways in the neighborhood; and that, if they came within the limits of said city, it was without his knowledge, &c. The Court held this replication to be bad, and gave judgment for the defendant on demurrer.
Held, that there can be no doubt that, as a general rule, and in the absence of any special legislative restraint, strangers, as well as citizens, are bound by the ordinances and by-laws of a municipal corporation. We do not think there is anything in the general estray law, or any other law, of the state that is in conflict with the ordinance set out *267in the plea, or that exempts the property of persons who do not reside within the city from its operation. 4 Ohio R. 427. — 10 id. 173.
The judgment is affirmed with costs.